Filed 5/12/15
                               CERTIFIED FOR PUBLICATION



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                              (Shasta)
                                                ----

In re P.R., a Person Coming Under the Juvenile Court                 C077293
Law.

SHASTA COUNTY HEALTH AND HUMAN                                    (Super. Ct. No.
SERVICES AGENCY,                                                 13JVSQ2966501)

                  Plaintiff and Respondent,

        v.

Ashley M.,

                  Defendant and Appellant.


      APPEAL from the orders of the Superior Court of Shasta County, Molly A.
Bigelow, Judge. Dismissed.

      Michelle L. Jarvis, under appointment by the Court of Appeal, for Defendant and
Appellant.

     Rubin E. Cruse, Jr., County Counsel, and David M. Yorton, Jr., Deputy County
Counsel, for Plaintiff and Respondent.



        Ashley M., mother of the minor, appeals from orders of the juvenile court
terminating her parental rights. (Welf. & Inst. Code, §§ 366.26, 395.)1 Mother’s sole



1   Further undesignated statutory references are to the Welfare and Institutions Code.

                                                 1
contention is that substantial evidence does not support the juvenile court’s finding that
there was good cause to deviate from the adoption placement preferences of the Indian
Child Welfare Act (ICWA). (25 U.S.C. § 1901 et seq.) As we will explain, because
mother lacks standing to challenge the placement order, we will dismiss the appeal.
                                           FACTS
          The two-year-old minor, P.R., was detained in March 2013 due to mother’s
neglect as a result of serious substance abuse and father’s absence. At the detention
hearing both parents claimed Indian heritage. Mother’s Judicial Council form ICWA-020
claimed Indian ancestry in the Creek, Cherokee and Sioux tribes. Shasta County Health
and Human Services Agency (the Agency) sent notice of the proceedings to all relevant
tribes.
          The disposition report recommended services for the parents and indicated the
minor might be eligible for membership in the Muscogee Creek Nation (the tribe).
Pending the jurisdiction/disposition hearing, the minor was placed in a concurrent foster
home. The maternal great-grandmother was approved for placement but did not feel she
was able to care for the minor. Cooper G., a paternal uncle living in Alaska, contacted
the social worker seeking placement. The social worker planned to conduct a telephonic
interview and submit the required Interstate Compact on the Placement of Children
(ICPC) documents to initiate a relative home study. At the jurisdiction/disposition
hearing held in June 2013, the court sustained the petition, ordered services for the
parents and suspended mother’s visitation with the minor, finding visitation would be
detrimental.
          The six month status review report filed in December 2013 recommended
termination of reunification services because neither parent had made any progress in his
or her case plan. The paternal uncle’s ICPC was being processed and results were




                                              2
expected in January 2014.2 The social worker had spoken with the tribe’s representative
in July 2013 and learned the tribe would enroll the minor but would not intervene in the
case. The report stated the minor’s current placement was not within the ICWA
placement preferences, because no ICWA compliant home was available when the minor
was placed. Both the social worker and the current caretakers had made ongoing efforts
to ensure that the minor had some connection to the tribe’s heritage and cultural
practices.
       An addendum report in late December 2013 stated that Dorothy R. contacted the
social worker to apply for placement. Dorothy R. lived in Minnesota and the minor’s
biological paternal grandfather was her stepfather. The social worker secured the
necessary information for an ICPC request.
       At the six-month review hearing held in January 2014, the tribe’s representative
appeared telephonically and confirmed the tribe would not intervene. The court adopted
the recommended findings and orders terminating the parents’ services and setting a
section 366.26 hearing.
       The May 2014 assessment for the section 366.26 hearing recommended
termination of parental rights and a permanent plan of adoption. Neither parent had
contacted the minor in the last year; only the maternal great-grandmother (who would not
adopt the minor) continued to have contact with her.
       The assessment reiterated that the tribe would not intervene. The social worker
had written to the tribe in April 2014 asking for its opinion on the permanent plan of
adoption and its placement preference between Dorothy R. and the current caretaker but



2 The results of the paternal uncle’s ICPC are not in the record presented to us on appeal,
and we denied the Agency’s motion to take additional evidence on this topic and others.
The tribe, although apparently receiving the Agency’s reports throughout the case,
seemed unaware of the uncle’s ICPC. We presume the Agency will consider all ICPCs
and relevant reports prior to the final adoption placement decision.

                                             3
had not yet received a response. The social worker discussed the need to preserve the
minor’s heritage with the current caretakers, who engaged in various age-appropriate
activities with the minor to teach her about her Indian heritage. The social worker had
also obtained the necessary documents and orders to complete the minor’s enrollment in
the tribe. The assessment stated that: “Should [the minor’s] current proposed permanent
family be unable to adopt her due to an unforeseen reason[,] there are available homes
with approved adoption home studies that are interested in children with her
characteristics. A preliminary search for available Native American families produced
more than 25 potential matches.”
       Dorothy R.’s ICPC was delayed while she obtained suitable housing; it was not
clear that she was interested in adoption or whether she would even pass a home study. If
her ICPC were approved, the social worker would need to reassess which placement was
in the minor’s best interests. The assessment concluded that the minor was likely to be
adopted and that the current caretakers wanted to adopt her.
       The May 2014 section 366.26 hearing was continued until July 2014 (at the tribe’s
request) to secure the results of Dorothy R.’s ICPC.3 Neither parent was present in court
in July, and the court clerk was unable to contact the tribe telephonically. Counsel for the
Agency had recent contact with the tribe and informed the court that, while the tribe still
declined to intervene, information about the case was provided to it. Counsel presented a
stipulation by the parties to receive the Indian expert’s evidence by declaration rather
than testimony.




3 The results of Dorothy R.’s ICPC were not presented at the continued hearing in July,
and are not in the record presented to us on appeal. We denied the Agency’s motion to
take additional evidence on this topic and others. Again, we presume the Agency will
consider all ICPCs and relevant reports prior to the final adoption placement decision.

                                             4
       The expert’s declaration stated that the tribe had asked that Dorothy R.’s ICPC be
completed prior to adoption by the current caretaker. The expert recommended
continued contact between the maternal great-grandmother and the minor and that the
minor be referred to Redding Rancheria Tribal Health to access culturally sensitive
healthcare services and local Native American cultural events and activities.
       After considering the evidence, the juvenile court adopted the recommended
findings and orders terminating parental rights and selecting a permanent plan of
adoption. In so doing, the court found, as relevant here: (1) the ICWA applied; (2) the
Agency had adhered to ICWA placement preferences when placing the child; (3) the
minor was not placed within the ICWA preferences because there were no available
homes within the preferences; (4) the Agency had consulted with the tribe; and (5) the
tribal representative concurred with the placement. The court granted the current
caretakers de facto parent status and subsequently granted their request to be designated
prospective adoptive parents. Mother appealed from the court’s orders.
                                     DISCUSSION
       Mother’s arguments on appeal challenge the juvenile court’s finding that there was
good cause to deviate from the ICWA adoption placement preferences. Mother claims
the court’s placement decision was not supported by substantial evidence. However, she
does not argue that her parental rights were improvidently terminated. Because her
parental rights have been terminated, and she makes no argument as to how alleged
placement errors might be related to the termination decision, she lacks standing to
challenge matters related to the minor’s placement. Her appeal must be dismissed.
       “A parent’s appeal from a judgment terminating parental rights confers standing to
appeal an order concerning the dependant child’s placement only if the placement order’s
reversal advances the parent’s argument against terminating parental rights.” (In re K.C.
(2011) 52 Cal. 4th 231, 238.) Here, mother did not contest the termination of her parental



                                            5
rights in the juvenile court.4 Nor does she claim that reversal of the placement order
could advance an argument against terminating parental rights. Consequently, although
mother has standing to raise other issues relating to the ICWA (such as notice and
inquiry) where the ICWA issues could impact the order terminating parental rights, on
the issue tendered she lacks standing to appeal.
       Not every party has standing to appeal every appealable order. (In re K.C., supra,
52 Cal.4th at p. 236.) The minor and the tribe retain standing to challenge the juvenile
court’s order placing the minor under the ICWA and neither has appealed. In any event,
the ultimate adoption placement decision has not yet been made. When contacted prior
to the termination hearing, the tribe was concerned only that Dorothy R.’s ICPC study be
reviewed prior to finalizing the decision to permit the minor’s adoption by her current
caretakers. The Agency report for the section 366.26 hearing contemplated reviewing all
pending ICPC reports prior to finalizing adoptive placement. The tribe and the minor
will have the opportunity to assert the ICWA adoption placement preferences at that time
if necessary.
                                      DISPOSITION
       The appeal is dismissed.

                                                          DUARTE             , J.

We concur:

          RAYE              , P. J.

          HOCH              , J.




4 Nor do we see how she could. The facts of the case could not support the beneficial
parental relationship exception, there were no siblings, and there was no evidence that
termination of mother’s parental rights would substantially interfere with the minor’s
connection to the tribe. (§ 366.26, subd. (c)(1)(B)(i), (v) & (vi)(I).)

                                             6